IN 'I`HE SUPREl\/LE COURT OF THE STATE OF DELAWARE

MARK ROMANO, §
§
Defendant Bel0W- § No. 25 5, 2014
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware,
STA'I`E OF DELAWARE, § in and for Sussex County
§ Cr. IDNOs. 1206021536,
PlaintiffBelow- § 0908014805, and 091201630l
Appellee. §

Submitted: August 11, 2014
Decided: August 22, 2014

.QBLB

This ZZ“d day of August 2014, it appears to the Court that, on July 28, 2014,
the Chief Deputy Clerk issued a notice to the appellant to show cause why this
appeal should not be dismissed for his failure to diligently prosecute the appeal by
not filing his opening brief and appendix in this matter. The appellant has not
responded to the notice to show cause within the required ten-day period and
therefore dismissal of the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT:

Justic|e 5 ;